Exhibit 10.20

Executive Officers’ Incentive Plan

July 17, 2009

Executive officer’s will earn their respective target annual incentive
compensation (the “Annual Bonus”) based on achievement of annual financial goals
as follows:

 

  •  

In the event that the Company achieves 100% of the cash EPS bonus target for the
fiscal year, as set by the Board (the “Cash EPS Target”), 100% of the Annual
Bonus will be earned.

 

  •  

In the event that the Company achieves 73% of the Cash EPS Target, 50% of the
Annual Bonus will be earned.

 

  •  

In the event that the Company achieves less than 73% of the Cash EPS Target, no
Annual Bonus will be earned.

 

  •  

In the event that the Company achieves between 73% and 100% of the Cash EPS
Target, the percent of Annual Bonus earned (beyond the 50% earned as a result of
achieving 73% of plan) will be calculated on a straight-line basis based upon
the percent of the Cash EPS Target achieved between such 73% and 100%.

 

  •  

In the event that the Company achieves 133% or more of the Cash EPS Target, 200%
of the Annual Bonus will be earned.

 

  •  

In the event that the Company achieves between 100% and 133% of the Cash EPS
Target, the percent of Annual Bonus earned (beyond the 100% earned as a result
of achieving 100% of plan) will be calculated on a straight-line basis based
upon the percent of the Cash EPS Target achieved between such 100% and 133%.

The Annual Bonus awards to executive officers may also be subject to
individualized performance criteria apart from the Company’s EPS performance.

In addition, the Board and/or Compensation Committee may in its discretion
authorize the payment of the target incentive compensation or such other amount
irrespective of the achievement of the foregoing financial objectives.

For fiscal 2010, the annual base salary and target Annual Bonus for each of the
Named Executive Officers is as follows:

 

Title

  

Name

  

Base Salary

  

Target Annual
Bonus

Chairman and Chief Executive Officer

   Bobby Yazdani    $ 450,000    $ 315,000

Chief Financial Officer

   William Slater    $ 280,000    $ 196,000

President, Global Field Operations

   Jeffrey T. Carr    $ 290,000    $ 290,000

Executive Vice President, Corporate Development and Secretary

   Peter E. Williams III    $ 275,000    $ 192,500

To the extent the foregoing Executive Officer Incentive Plan provisions are not
consistent with existing employment arrangements, such provisions are intended
to govern.